DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-13 and 16-20 are allowed. As to claims 1 and 18, references Kentley-Klay, Kim and Aldredge have been made of record as teaching a device comprising: an augmented-reality (AR) head-mounted display (HMD); and processing circuitry configured to: receive a planned flightpath of an unmanned aerial vehicle (UAV); determine a location of the UAV; based on the location of the UAV and the position and orientation of the AR HMD, determine that the UAV is outside of a field of view of the AR HMD; and in response to determining that the UAV is outside of the field of view of the AR HMD, present, on the AR HMD, an indication of a movement to bring the UAV within the field of view of the AR HMD. 
However, none of the prior art teaches or suggests determine based on the location of the UAV and the planned flightpath of the UAV a first graphical object indicating the planned flightpath of the UAV; output for display on the AR HMD the first graphical object indicating the planned flightpath of the UAV; determine a location of an obstacle within the field of view of the AR HMD presenting a loss of line-of-sight between the AR HMD and the UAV along the planned flightpath; and output, for display on the AR HMD, a second graphical object indicating the location of the obstacle, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616